DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts Jang et al. (US Pub: 2006/0227034 A1) and Miyazaki et al. (US Pub: 2005/0007183 A1) do not teach claim 2, “A semiconductor device comprising: a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, an eighth transistor, and a ninth transistor, wherein one of a source and a drain of the first transistor is electrically connected to a first wiring to which a clock signal is input, wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the fourth transistor, and a first gate signal line, wherein a gate of the first transistor is electrically connected to one of a source and a drain of the second transistor, one of a source and a drain of the third transistor, one of a source and a drain of the fifth transistor, a gate of the seventh transistor, and a gate of the ninth transistor, wherein a gate of the second transistor is electrically connected to a second gate signal line, wherein the other of the source and the drain of the second transistor is electrically connected to a second wiring, wherein a gate of the third transistor is electrically connected to a signal line, wherein the other of the source and the drain of the third transistor is electrically connected to a third wiring, wherein a gate of the fourth transistor is electrically connected to a gate of the fifth transistor, one of a source and a drain of the sixth transistor, and one of a source and a drain of the seventh transistor, wherein the other of the source and the drain of the sixth transistor is electrically connected to one of a source and a drain of the eighth transistor, and a gate of the eighth transistor, wherein a gate of the sixth transistor is electrically connected to the other of the source and the drain of the eighth transistor, and one of a source and a drain of the ninth transistor, and wherein a power supply line is electrically connected to the other of the source and the drain of the fourth transistor, the other of the source and the drain of the fifth transistor, the other of the source and the drain of the seventh transistor, and the other of the source and the drain of the ninth transistor.” And Claim 3, “A semiconductor device comprising: a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, an eighth transistor, and a ninth transistor, wherein one of a source and a drain of the first transistor is electrically connected to a first wiring to which a clock signal is input, wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the fourth transistor, and a first gate signal line, wherein a gate of the first transistor is electrically connected to one of a source and a drain of the second transistor, one of a source and a drain of the third transistor, one of a source and a drain of the fifth transistor, a gate of the seventh transistor, and a gate of the ninth transistor, wherein a gate of the second transistor is electrically connected to a second gate signal line, wherein the other of the source and the drain of the second transistor is electrically connected to a second wiring, wherein a gate of the third transistor is electrically connected to a signal line, wherein the other of the source and the drain of the third transistor is electrically connected to a third wiring, wherein a gate of the fourth transistor is electrically connected to a gate of the fifth transistor, one of a source and a drain of the sixth transistor, and one of a source and a drain of the seventh transistor, wherein the other of the source and the drain of the sixth transistor is electrically connected to one of a source and a drain of the eighth transistor, and a gate of the eighth transistor, wherein a gate of the sixth transistor is electrically connected to the other of the source and the drain of the eighth transistor, and one of a source and a drain of the ninth transistor, wherein a power supply line is electrically connected to the other of the source and the drain of the fourth transistor, the other of the source and the drain of the fifth transistor, the other of the source and the drain of the seventh transistor, and the other of the source and the drain of the ninth transistor, and wherein a channel width of each of the second to the ninth transistors is smaller than a channel width of the first transistor.
Specifically, the prior arts Jang et al. and Miyazaki et al. teaches a plurality of transistor interconnected together with the with nine transistor functioning together with clock signal input, however they do not teach the same interconnection pattern of the current invention as well as they do not teach channel width of each of the second to the ninth transistor is smaller than a channel width of the first transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Kimura et al. (US Pub: 2003/037503 A1) is cited to teach a similar type of display control circuitry in the figure 4 embodiment which uses .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 7, 2022
   20140331791